PER CURIAM:
OnJune 11, 1987, claimant's vehicle, a 1983 Chrysler Fifth Avenue was damaged when it struck a part of the guardrail on Brick Yard Road in the vicinity of Princeton, West Virginia. Claimant seeks $132.96 which is the cost of repair.
Claimant testified that she was travelling north at approximately ten miles per hour and that the weather was good. The accident occurred at approximately 1:30 p.m. She was driving from Princeton on Brick Yard Road and was attempting to cross a very narrow bridge. The guardrail and the post were bent and were extending into the road about two and one-half feet. The vehicle was caught and damaged. The bridge measures nine fee, six inches. Claimant stated that she was approximately eight feet from the guardrail before she saw it. She admitted that she saw the guardrail sticking out into the paved portion of the roadway, but she attempted to pass it.
There was evidence presented that this condition had been reported to respondent before this incident. This was not denied by the respondent. However, the Court believes the claimant was likewise negligent. She observed the deteriorated guardrail before her vehicle struck it. Under the doctrine of comparative negligence, the Court is of the opinion that the claimant's negligence was equal to or greater than the respondent's and disallows the claim.
*110Claim disallowed.